Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pei Che Soon on 8/11/2021.

The application has been amended as follows: 
 In claim 7, the phrase “ X represents a divalent aromatic group having 6 to 12 carbon atoms or -COOR4-, where R4 represents a divalent aliphatic group optionally containing an oxygen atom bonded to Si;” is replaced with ---X represents -COOR4-, where R4 represents a divalent aliphatic group;---
In claim 24, the phrase “refractive index of 1.47 or more and 1.54 or less.” is replaced with ---refractive index in a range of 1.47 to 1.54. ---
Claim 25 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the instant copolymer being superior over the prior art in terms of gloss, nonstickness, adherence, cosmetic sustainability and being free from stiffness as discussed in the response filed 6/10/2021 are persuasive and not predictable given the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613